Title: To George Washington from Thomas Jefferson, 26 November 1780
From: Jefferson, Thomas
To: Washington, George


                        
                            Sir
                            Richmond November 26th 1780
                        
                        I have been honoured with your Excellency’s Letter of the 8th instant having found it impracticable to move
                            suddenly the whole Convention troops, british and germans, and it being represented that there coud not immediately be
                            covering provided for them all at fort Frederick we concluded to march of the British first from whom
                            was the principal danger of desertion and to permit the germans who shew little disposition to join the enemy to remain in
                            their present quarters till something further be done. the British accordingly marched on the 20th instant, they cross the
                            blue ridge at the Rockfish gap and proceed along that valley. I am to apprize your Eccellency that the Officers of every
                            rank both British and german but particularly the former have purchased within this State some of the finest horses in it.
                            You will be pleased to determine whether it will be proper that they carry them within their Lines. I believe the
                            convention of Saratoga entitles them to keep the horses they then had, but I presume none of the Line below the rank of
                            field officers had a horse. Considering that the british will be now at fort frederic, and the Germans in Albemarle.
                            Alexandria seems to be the most central point to which there is navigation. would it not therefore be better that the flag
                            vessel solicited by Genl Philips shoud go to that place? it is about equally distant from the two ports. the roads to
                            Albemarle are good. I know not how those are which lead to fort frederick. your letter referring me to General Green for
                            the mode of constructing light portable boats unfortunately did not come to hand till he had left us. we had before
                            determined to have something done in that way, and as they are still unexecuted, we shoud be greatly obliged by any
                            draughts or hints which could be given by any body within the reach of your Excellency.
                        I received advice that on the 22nd instant the enemy’s fleet got all underway and were standing towards the
                            Capes. as it still remained undecided whether they woud leave the bay or turn up it, I waited the next stage of
                            information that you might so far be enabled to judge of their destination. this I hourly expected, but it did not come
                            till this evening when I am informed they all got out to sea in the night of the 22d what course they steered afterwards
                            is not known. I must do their General and Commodore the justice to say that in every case to which their influence or
                            attention coud reach as far as I have been well informed, their conduct was such as does them the greatest honor. in the
                            few instances of unnecessary and wanton devastation, which took place, they punished the aggressors. I have the honor to
                            be with every sentiment of esteem & respect Your Excellency’s most obedient and most humble servant
                        
                            Th: Jefferson
                        
                    